Citation Nr: 0738934	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  93-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee varus deformity, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from May 1977 to May 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Newark, New Jersey Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and chronic undifferentiated-type 
schizophrenia.  In October 1995, the Board remanded the 
veteran's claim to the RO for additional action.  

In March 1997, the RO denied an increased evaluation for the 
veteran's right knee synovitis with a Baker's cyst.  In July 
1999, the RO recharacterized the veteran's right knee 
disability as a right knee varus deformity evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71, 
Diagnostic Code 5257 and right knee degenerative joint 
disease evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71, Diagnostic Code 5003.  In 
December 1999, the RO increased the evaluation for the 
veteran's right knee varus deformity from 10 to 20 percent.  
In August 2002, the RO increased the evaluation for the 
veteran's right knee varus deformity from 20 to 30 percent 
and the evaluation for his right knee degenerative joint 
disease from 10 to 20 percent.  In October 2002, the Board 
remanded the veteran claims to the RO so that he could be 
afforded a hearing before a Veterans Law Judge.  

In February 2003, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
In September 2003, the Board remanded the veteran's claims to 
the RO for additional action.  

In May 2006, the Board denied service connection for a 
chronic acquired psychiatric disorder to include PTSD and a 
chronic schizoaffective disorder and remanded the issues of 
the veteran's entitlement to increased evaluations for his 
right knee varus deformity and right knee degenerative joint 
disease to the RO for additional action.  


FINDING OF FACT

The veteran's post-operative right knee disabilities have 
been shown to be manifested by a range of motion of the knee 
of -10 to 130 degrees with pain on motion at and beyond 110 
degrees; crepitation; a surgically absent meniscus; anterior 
cruciate ligament tear residuals; moderate medial compartment 
osteoarthritis; and no joint instability, subluxation, or 
join instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's right knee varus deformity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.71a, Diagnostic Code 5257 
(2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right knee degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 


Appeals for Veterans Claims (Court) held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  In 
reviewing the veteran's claims, the Board observes that the 
RO issued VCAA notices to the veteran in June 2002, June 
2005, May 2006, and September 2006 which informed the veteran 
of the evidence generally needed to support a claim of 
entitlement to an increased evaluation and the assignment of 
an evaluation and effective date of an award; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple examinations conducted 
for VA compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  


II.  Right Knee

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for right knee 


chondromalacia.  The report of a December 1991 VA examination 
for compensation purposes conveys that the veteran was 
diagnosed with chronic right knee synovitis and a right knee 
Baker's cyst.  In March 1992, the RO established service 
connection for right knee synovitis with a right knee Baker's 
cyst and assigned a 10 percent evaluation for that disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The report of a June 1999 VA examination for compensation 
purposes states that the veteran was diagnosed with a mild 
right knee varus deformity and degenerative joint disease.  
In July 1999, the RO recharacterized the veteran's right knee 
disability as a right knee varus deformity evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71, 
Diagnostic Code 5257 and right knee degenerative joint 
disease evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71, Diagnostic Code 5003.  In 
December 1999, the RO increased the evaluation for the 
veteran's right knee varus deformity from 10 to 20 percent.  
In August 2002, the RO increased the evaluation for the 
veteran's right knee varus deformity from 20 to 30 percent 
and the evaluation for his right knee degenerative joint 
disease from 10 to 20 percent.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent disability evaluation.  A 
20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  The average 
normal range of motion of the knees is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  

In his December 1996 claim for an increased evaluation, the 
veteran advanced that his chronic right knee disability was 
manifested by pain and swelling of the joint which affected 
both his ambulation and vocational pursuits.  He indicated 
that he use a VA prescribed cane due to his right knee 
disability.  

At the February 1997 VA examination, the veteran complained 
of right knee pain and swelling and occasional joint buckling 
and sliding.  The veteran was observed to walk with a normal 
gait.  On examination of the right knee, the veteran 
exhibited a full range of motion without crepitus 2-3+ 
anterior cruciate ligamental insufficiency.  The veteran was 
diagnosed with right knee post-operative anterior cruciate 
ligament tear residuals with residual anterior cruciate 
ligament insufficiency.

In a May 1999 written statement, the veteran advanced that 
his right knee disability is manifested by severe right knee 
pain which impaired his ability to use the stairs.  

At the June 1999 VA examination for compensation purposes, 
the veteran complained of chronic right knee pain and 
weakness.  His right knee disability impaired his ability to 
stand, to walk, and to sit for prolonged periods and to use 
the stairs.  On examination of the right knee, the veteran 
exhibited a range of motion of 0 to 100 degrees with pain and 
a mild varus deformity of the joint.  Contemporaneous X-ray 
studies of the right knee revealed degenerative changes.  The 
veteran was diagnosed with a mild right knee varus deformity 
and degenerative joint disease.  

A June 2000 physical evaluation from Daneca M. Dipaolo, M.D., 
indicates that the veteran complained of chronic right knee 
pain and swelling which impaired his ability to use the 
stairs.  He presented a history of having undergone a January 
2000 right knee arthroscopic procedure.  On examination, the 
veteran walked with a mild limp.  He exhibited well-healed 
arthroscopy portals; "some patellar femoral crepitus with 
range of motion;" medial joint line and patella femoral 
articulation tenderness; and laxity on stress testing.  A 
March 2000 magnetic resonance imaging study of the right knee 
was reported to reveal a complex lateral meniscal tear, an 
anterior cruciate ligament rupture, a medial meniscal tear, 
and associated osteoarthritis.  An impression of right knee 
post-traumatic arthritis was advanced.  

A February 2001 hospital summary from Bayonne Hospital 
reports that the veteran was admitted with a right knee 
anterior cruciate ligament tear and subsequently underwent an 
autograft anterior cruciate ligament reconstruction, a 
partial medial meniscectomy, and medial femoral condyle 
chondroplasty.  Upon discharge, the veteran was diagnosed 
with a torn right anterior cruciate ligament, a torn medial 
meniscus, and medial femoral condyle chondromalacia.  

At a June 2002 VA examination for compensation purposes, the 
veteran complained of chronic right knee pain which impaired 
his ability to walk and to climb and to work as a truck 
driver.  On examination of the right knee, the veteran 
exhibited post-operative scarring; a range of motion of 0 to 
140 degrees; joint tenderness; and laxity.  Contemporaneous 
X-ray studies of the right knee revealed findings consistent 
with moderate degenerative disease.  The examiner commented 
that:

Osteoarthritis of the right knee with 
some laxity and his symptoms are worse to 
the extend (sic) that he is unable to 
work at this time because of difficulty 
in the right knee, and it has also 
affected his daily activities.  

At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he had undergone multiple right knee surgeries.  He 
stated that he used a right knee brace.  

A February 2003 treatment entry from Robin R. Innella, D.O., 
notes that the veteran complained of marked knee pain.  The 
doctor commented that the veteran would benefit from a total 
knee replacement.  

At a March 2007 VA examination for compensation purposes, the 
veteran complained of chronic right knee pain which impaired 
his ability to exercise and to perform his daily activities.  
He presented a history of multiple anterior cruciate ligament 
tears and repairs.  On examination of the right knee, the 
veteran exhibited a range of motion of -10 to 130 degrees 
with pain at 110 degrees; crepitation; grinding; a surgically 
absent meniscus; and no instability, dislocation, or 
subluxation.  Contemporaneous X-ray studies of the right knee 
revealed findings consistent with moderate medial 
compartmental osteoarthritis.  The veteran was diagnosed with 
right knee degenerative joint disease and a history of a torn 
anterior cruciate ligament.  

1.  38 C.F.R. § 4.71a, Diagnostic Code 5257

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran sustained several anterior cruciate 
ligamental tears and undergone subsequent arthroscopic 
repairs.  Service connection is currently in effect for a 
right knee varus deformity evaluated as 30 percent disabling 
under the provisions of Diagnostic Code 5257.  On the most 
recent VA examination for compensation purposes of record 
conducted in March 2007, the veteran denied experiencing 
either right knee dislocations or subluxation.  The VA 
examiner identified no right knee subluxation, lateral 
instability, or varus deformity.  In the absence of such 
findings, the Board concludes that the current 30 percent 
evaluation under the provisions adequately reflects the 
veteran's non-arthritic post-operative right knee disability 
picture.  

2.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261

The veteran's moderate right knee medial compartmental 
osteoarthritis has been shown to be manifested by significant 
knee pain and functional knee limitation of motion to 110 
degrees due to pain.  The veteran's right knee arthritic 
functional impairment merits assignment of at least the 
minimum compensable evaluation for knee limitation of motion.  
38 C.F.R. § 4.59 (2007).  See Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  In the absence of actual or functional 
right knee limitation of flexion to 15 degrees and/or 
limitation of extension to 10 degrees, the Board finds that 
the current 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 adequately reflects the veteran's 
arthritic right knee disability picture.  


ORDER

An evaluation in excess of 30 percent for the veteran's right 
knee varus deformity is 


denied.  

An evaluation in excess of 20 percent for the veteran's right 
knee degenerative joint disease is denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


